DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa et al. (US 5,645,391) (“Ohsawa”).
Claim 1: a hand (FIG. 7) configured to hold the substrate (W); a manipulator (20) to which the hand is attached; and a first substrate detector (FIG. 9) provided to the hand and configured to detect a distance to a principal surface of the substrate placed on the placing stand;

Claim 3: wherein the first substrate detector is provided to a tip-end part of the hand (72 on right is at similar location of tip end of 70 as 60 is in FIG. 2 of current application (“[0053] Moreover, each of the finger parts 21A and 21B of the body part 21 is provided with a substrate detector 60 at its tip-end part.” of current application));
Claim 4: a second substrate detector provided to the hand at a position different from the first substrate detector in a front-and-rear direction, and configured to detect a distance to the principal surface of the substrate (76 in FIG. 6);
Claim 17: a hand (FIG. 7) configured to hold a substrate (W); a manipulator (20) to which the hand is attached; and a first substrate detector (FIG. 9) provided to the hand and configured to detect a distance to a principal surface of the substrate, the method comprising the steps of: (A) preparing the substrate placed on a placing stand; (B) detecting the distance to the principal surface of the substrate placed on the placing stand; and (C) holding the substrate by the hand;
Claim 18: wherein the (B) includes detecting the distance to the principal surface of the substrate at three or more locations (three 76’s), the operating method further comprising (D) determining whether to hold the substrate by the hand based on the distance to the principal surface of the substrate detected at the three or more locations (FIG. 10-12);
Claim 19: wherein the (B) includes detecting the distance to the principal surface of the substrate at three or more locations, the operating method further comprising (E) determining a position at which the substrate is held based on the distance to the principal surface of the substrate detected at the three or more locations (three 76’s; FIG. 10-12);
Claim 20: wherein the (B) includes changing a moving path of the hand when the distance detected by the first substrate detector is below a given lower limit, so that the distance to the principal surface of the substrate becomes larger than the given lower limit (three 76’s; FIG. 10-12);
.

Claim(s) 5, 7-10, 13, 15-16, 22, 24-27, 30, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US 2016/0133502) (“Won”).
Claim 5: a hand (18/30) configured to hold the substrate, a manipulator (36); and a controlling device (52), wherein the hand is provided at a tip-end part with a substrate detector (22/28 on right in FIG. 1 is at similar location of tip end of 18/30 as 60 is in FIG. 2 of current application (“[0053] Moreover, each of the finger parts 21A and 21B of the body part 21 is provided with a substrate detector 60 at its tip-end part.” of current application)) having a first light-emitting part configured to emit light toward a principal surface of the substrate (paragraphs [0112]-[0113]), and a first light-receiving part configured to receive the light reflected on the principal surface of the substrate, and wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container (FIG. 3C, 47a/47b), and determines an occurrence of a positional deviation of the substrate based on whether the first light-receiving part of the substrate detector receives the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]; FIG. 6A-6B);
Claims 7 and 24: wherein the substrate detector receives the light reflected on the principal surface of the substrate by the first light-receiving part, when the first light-emitting part emits the light toward the principal surface of the substrate while the substrate is accommodated correctly, and wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container, and determines that the positional deviation of the substrate 
Claims 8 and 25: wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container, and determines that the positional deviation of the substrate does not occur when the first light-receiving part of the substrate detector receives the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]; FIG. 6A-6B);
Claims 9 and 26: wherein the substrate detector does not receive the light reflected on the principal surface of the substrate by the first light-receiving part, when the first light-emitting part emits the light toward the principal surface of the substrate while the substrate is accommodated correctly, and wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container, and determines that the positional deviation of the substrate occurs when the first light-receiving part of the substrate detector receives the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]; FIG. 6A-6B);
Claims 10 and 27: wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container, and determines that the positional deviation of the substrate does not occur when the first light-receiving part of the substrate detector does not receive the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]; FIG. 6A-6B);
Claims 13 and 30: wherein the substrate detector upwardly emits the light by the first light- emitting part (FIG. 7A-7B);

Claims 16 and 33: wherein the controlling device operates the manipulator to cause the hand to evacuate from the container when the controlling device determines that the positional deviation of the substrate occurs (in order to go to next substrate on next operation);
Claim 22: a hand (18/30) configured to hold the substrate; a manipulator (36); and a controlling device (52), the method comprising the steps of: providing, at a tip-end part of the hand (22/28 on right in FIG. 1 is at similar location of tip end of 18/30 as 60 is in FIG. 2 of current application (“[0053] Moreover, each of the finger parts 21A and 21B of the body part 21 is provided with a substrate detector 60 at its tip-end part.” of current application)), a substrate detector having a first light-emitting part configured to emit light toward a principal surface of the substrate, and a first light-receiving part configured to receive the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]); and configuring the controlling device to cause the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the manipulator being operated to enter the hand into the container (FIG. 3C, 47a/47b), and determine an occurrence of a positional deviation of the substrate based on whether the first light-receiving part of the substrate detector receives the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]; FIG. 6A-6B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 11-12, 23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Kimura (US 2012/0290124). Won discloses all the limitations of the claims as discussed above; and
Claims 11 and 28: wherein the substrate detector receives the light reflected on the principal surface of the substrate by the first light-receiving part, when the principal surface of the substrate is located at a second distance smaller than the first distance, and wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container, and determines that the positional deviation of the substrate occurs when the first light-receiving part of the substrate detector receives the light reflected on the principal surface of the substrate (infinite number of distances relative to each other; paragraphs [0112]-[0113]; FIG. 6A-6B);
Claims 12 and 29: wherein the controlling device causes the first light-emitting part of the substrate detector to emit the light toward the principal surface of the substrate while the controlling device operates the manipulator to enter the hand into the container, and determines that the positional deviation of the substrate does not occur when the first light-receiving part of the substrate detector does not receive the light reflected on the principal surface of the substrate (paragraphs [0112]-[0113]; FIG. 6A-6B).
Won does not directly show:
Claims 6 and 23: wherein the hand is provided at the tip-end part with a mapping device having a second light-emitting part configured to horizontally emit light, and a second light-receiving part configured to receive the light emitted from the second light-emitting part, and wherein the controlling device acquires, from the mapping device, positional information indicating that the second light-
Kimura shows a similar device having:
Claims 6 and 23: wherein the hand is provided at the tip-end part with a mapping device having a second light-emitting part configured to horizontally emit light, and a second light-receiving part configured to receive the light emitted from the second light-emitting part, and wherein the controlling device acquires, from the mapping device, positional information indicating that the second light-receiving part does not detect light emitted from the second light-emitting part as positional information on the substrate, and operates the manipulator based on the positional information on the substrate acquired from the mapping device so as to position the hand at a first distance set in advance below a lower surface of the substrate (13; FIG. 7-9);
for the purpose of increasing the probability of safely transferring a substrate by avoiding crashing the hand into a substrate and crushing the substrate (paragraph [0042]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Won as taught by Kimura and include Kimura’s similar device having:
Claims 6 and 23: wherein the hand is provided at the tip-end part with a mapping device having a second light-emitting part configured to horizontally emit light, and a second light-receiving part configured to receive the light emitted from the second light-emitting part, and wherein the controlling device acquires, from the mapping device, positional information indicating that the second light-receiving part does not detect light emitted from the second light-emitting part as positional information on the substrate, and operates the manipulator based on the positional information on the 
for the purpose of increasing the probability of safely transferring a substrate by avoiding crashing the hand into a substrate and crushing the substrate.

Claims 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Ochiai (JP 2010-278044 A). Won discloses all the limitations of the claims as discussed above.
Won does not directly show:
Claims 14 and 31: wherein the substrate detector downwardly emits the light by the first light- emitting part (Won discloses the light parts; Ochiai discloses that 33 detects downwardly with light; paragraph [0016], “As the distance sensor 33, an electrostatic sensor is used to monitor the distance to the wafer W under the wafer W to be transferred with the hand unit 23, but a sensor such as a laser [light] displacement meter may be used.”).
Ochiai shows a similar device having:
Claims 14 and 31: wherein the substrate detector downwardly emits the light by the first light- emitting part;
for the purpose of preventing the hand from coming into contact with a deformed substrate when the hand is inserted into the container such that the substrate is not damaged (English abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Won as taught by Ochiai and include Ochiai’s similar device having:
Claims 14 and 31: wherein the substrate detector downwardly emits the light by the first light- emitting part;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652